Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 23, 2015                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151463(123)(126)                                                                           Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  TAMARA FILAS,                                                                         Richard H. Bernstein,
                                                                                                        Justices
           Plaintiff-Appellant,
                                                             SC: 151463
  v                                                          COA: 317972
                                                             Wayne CC: 13-000652-NI
  KEVIN THOMAS CULPERT and EFFICIENT
  DESIGN, INC.,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant for leave to extend
  the time for filing a reply to defendant-appellee Efficient Design’s answer is GRANTED.
  The reply will be accepted as timely filed if submitted on or before June 23, 2015. On
  further order of the Chief Justice, the motion of plaintiff-appellant to exceed the page
  limit restriction of the reply to defendant-appellee Kevin Thomas Culpert’s answer is
  GRANTED. The 19-page reply submitted on June 9, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 23, 2015